UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2354


GEORGIA ARNETTE GREEN,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; LENOIR COUNTY; SUPERIOR COURT OF
LENOIR COUNTY,

                Defendants – Appellees,

          and

LENOIR COUNTY COURT OF KINSTON, NC; WALKER, ALLEN, GRICE,
AMMONS,    FOY,   L.L.P.;    JEFFEREY    AMMONS,    Attorney,
Individually; RON MEDLIN, JR., Attorney, Individually,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:08-cv-00135-H)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Georgia A. Green, Appellant Pro Se.    Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina; Scott
Christopher Hart, SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA,
New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Georgia    Arnette     Green   appeals   the   district    court’s

order granting summary judgment for the State of North Carolina,

Lenoir County, and the Superior Court of Lenoir County in her

action in which she alleged discrimination on the basis of her

disabilities.       We   have    reviewed   the    record   and     find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          Green v. State of North Carolina, No.

4:08-cv-00135-H (E.D.N.C. Nov. 7, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                     3